United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2024
Issued: May 10, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 4, 2009 appellant filed a timely appeal from a February 5, 2009 nonmerit
decision of the Office of Workers’ Compensation Programs denying his request for
reconsideration. As no Office merit decision was issued within 180 days of the filing of this
appeal, the Board does not have jurisdiction to review the merits of the case pursuant to 20
C.F.R. §§ 501.2(c) and 501.3(e).1
ISSUE
The issue is whether the Office properly denied appellant’s January 1, 2009 request for
reconsideration under 5 U.S.C. § 8128.

1

For Office decisions issued prior to November 19, 2008, a claimant had one year to file an appeal. An appeal of
Office decisions issued on or after November 19, 2008 must be filed within 180 days of the decision. 20 C.F.R.
§ 501.3(e) (2008).

FACTUAL HISTORY
On January 24, 2005 appellant, then a 27-year-old regular letter carrier, sustained a
traumatic injury to his neck, shoulder and lower back while pushing his mail cart in the snow.
He stopped work on January 26, 2005 and did not return. The Office accepted the claim for
cervical lumbosacral sprains.
The Office referred appellant for a second opinion examination with Dr. Jacqueline
Emmanuel, a Board-certified orthopedic surgeon. In an October 18, 2006 report, Dr. Emmanuel
advised that appellant had no findings on examination consistent with the accepted conditions of
sprain of the neck or sprain of the lumbosacral joint. She opined that the accepted conditions had
resolved and no further medical treatment or physical therapy was indicated. Dr. Emmanuel
found that appellant was capable of returning to his full duties as a letter carrier. Dr. Igor Cohen,
an attending neurologist, and Dr. Paolo Perrone, an attending Board-certified internist, supported
that appellant remained totally disabled and required physical therapy. The Office found a
conflict in medical opinion and referred the case to Dr. Salvatore J. Sclafani, a Board-certified
orthopedic surgeon, selected as the impartial medical examiner.2 In an April 26, 2007 report,
Dr. Sclafani noted that, while appellant had multiple subjective complaints, there were no
objective findings to warrant disability or continued medical treatment. He advised that
appellant had two years of therapy and, while symptomatic, there were no signs of any atrophy
of the right upper extremity, which one would anticipate with any significant injury, disc
herniation or cervical radiculopathy. Dr. Sclafani found that appellant reached maximum
medical improvement and could return to work without restrictions. By decision dated
February 28, 2008, the Office terminated appellant’s compensation benefits effective March 16,
2008 based on the opinion of the impartial medical examiner.
On December 2, 2008 appellant requested an oral hearing. The Office subsequently
received physical therapy treatment notes and a February 20, 2008 report from Dr. Cohen who
noted that appellant presented with frequent radiating neck pain and a history of work-related
injury and symptoms. Dr. Cohen advised that diagnostic testing was consistent with disc
herniations at C4 through C7 with right C5 radiculopathy and cervical myofasciitis. He noted
treatment recommendations and opined that appellant remained totally disabled due to his workrelated injury.
By decision dated December 17, 2008, the Office denied appellant’s hearing request as it
was not submitted within 30 days of the February 28, 2008 decision.
In a January 1, 2009 letter, appellant requested reconsideration. He asked that the Office
send an acknowledgment of his request and contact him if there was anything more he needed to
do. No additional information was submitted.
By decision dated February 5, 2009, the Office denied appellant’s request for
reconsideration finding that he did not raise any substantive legal questions or include any new
and relevant evidence. Appellant’s request was insufficient to warrant further merit review.
2

In a December 20, 2006 report, Dr. Cohen noted findings and diagnoses and opined that appellant continues to
have total disability as a result of his work-related injuries.

2

LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a), the
Office’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that the Office erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by the Office; or (3) constitute relevant and
pertinent new evidence not previously considered by the Office.3 Section 10.608(b) of Office
regulations provide that when an application for reconsideration does not meet at least one of the
three requirements enumerated under section 10.606(b)(2), the Office will deny the application
for reconsideration without reopening the case for a review on the merits.4 The Board has held
that the submission of evidence or argument which does not address the particular issue involved
does not constitute a basis for reopening a case.5
ANALYSIS
Appellant’s January 1, 2009 request for reconsideration did not allege or demonstrate that
the Office erroneously applied or interpreted a specific point of law. He did not advance a
relevant legal argument not previously considered by the Office. Appellant is not entitled to a
review of the merits of his claim based on the first and second requirements under section
10.606(b)(2).
Appellant did not submit relevant and pertinent new evidence not previously considered
by the Office. After the termination of his benefits, he submitted physical therapy notes and a
February 20, 2008 report from Dr. Cohen. This evidence is not relevant to the underlying
medical issue of whether appellant has a continuing medical condition or disability causally
related to his 2005 work injury. Dr. Cohen noted that appellant remained symptomatic and
opined that appellant remained totally disabled due to his work-related injury. This report is
insufficient to require further merit review as it is duplicative and repetitive of Dr. Cohen’s prior
opinion which the Office previously considered.6
Furthermore, the physical therapy notes do not constitute relevant new evidence on the
issue of appellant’s disability related to his accepted injury and are duplicative of treatment
records previously reviewed. Therefore, the evidence received by the Office after the
termination of appellant’s compensation benefits does not warrant reopening the case for a merit
review.
On appeal, appellant contends that he never received any instructions from the Office
prior to his reconsideration request being denied. However, it is his responsibility to submit any
3

20 C.F.R. § 10.606(b)(2); D.K., 59 ECAB ___ (Docket No. 07-1441, issued October 22, 2007).

4

Id. at § 10.608(b); K.H., 59 ECAB ___ (Docket No. 07-2265, issued April 28, 2008).

5

Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

6

Evidence that repeats or duplicates evidence already in the case record has no evidentiary value and does not
constitute a basis for reopening a case. See Daniel Deparini, 44 ECAB 657 (1993); Eugene F. Butler, 36 ECAB
393, 398 (1984).

3

additional relevant evidence or legal argument concerning his claim. This is clearly stated in the
appeal rights appellant received with the February 28, 2008 termination decision. Therefore,
appellant was properly advised as to his appellate rights.
The Board finds that the Office properly determined that appellant was not entitled to
further review of the merits of his claim pursuant to the requirements under section 10.606(b)(2).
The Board properly denied his January 1, 2009 request for reconsideration.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for further review of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the February 5, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 10, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

